Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to claims filed on 08/12/20.
Claims 1-20 are under examination.

Priority
4.	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statements
5.	   The information disclosure statement (IDS) submitted on 06/03/20 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
6.	The drawings filed on 06/03/20 are accepted by the examiner.

Specification
7.	        The abstract of the disclosure is objected to because it contains the phrase, “invention” in line 1, which can be implied.  Correction is required.  See MPEP § 608.01(b). It should avoid 

Claims Objections 
8.	Claims 6 is objected to because of minor informalities:  
9.	Claim 6, in part, recites, “…A gateway user plane entity, comprising a processor…” in line 1. It is suggested to change “A gateway user plane entity, comprising a processor” in line 1, to “A gateway user plane entity, comprising: a processor”. 


Claim Rejections - 35 USC § 102
10.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


11.	Claims 1-2 & 6-7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shiyong et al. (hereinafter referred as Shiyong) European Patent Application No. EP 2 861 038 A1.
	Regarding claims 1 & 6: Shiyong discloses a gateway user plane entity (See FIG. 16; a gateway control plane device)/a method, comprising
 a processor (See FIG. 16 & Para. 0261; a gateway forwarding plane device includes a processor 1506), a network interface (See FIG. 16 & Para. 0261; a gateway forwarding plane device includes a transmitting/receiving circuit 1502/1503), a memory (See FIG. 16 & Para. 0261; a gateway forwarding plane device includes a memory 1507), and a communications bus (See FIG. 16 & Para. 0261; a gateway forwarding plane device includes a bus system 1510), wherein the communications bus is configured to implement connection and communication among the processor, the network interface, and the memory, and the processor executes a program stored in the memory to perform operations (See FIG. 16 & Para. 0261), the operations including: 
obtaining processing information (corresponds to context information) of a target signaling packet (See FIG. 4, Para. 0110 & 0113; The gateway control device receives an acquired context information from a gateway control plane device and wherein the event reporting message carries the characteristics information of the data packet),
 wherein the processing information comprises type information of the target signaling packet that the gateway user plane entity needs to receive, or a destination address to which the gateway user plane entity needs to send the target signaling packet (See FIG. 4 & Para. 0115 & 0107; the characteristics information of the data packet includes an APN, a UE IP address, tunnel information. For example, tunnel information of a GTP packet includes a gateway IP address and TEID) and
 receiving the target signaling packet (See FIG. 4 & Para. 0104-0105; the gateway forwarding plane device receives an uplink or downlink data), and 
processing the target signaling packet according to the processing information (See FIG. 4 & Para. 0116; the gateway forwarding plane device forwards the data packet according to the context information of the data packet and buffers or discards the data packet if the search fails).
Regarding claims 2 & 7: Shiyong discloses a gateway user plane entity (See FIG. 16; a gateway control plane device)/a method.
Furthermore, Shiyong discloses a gateway user plane entity/a method, wherein the processing information is further used to describe an action for forwarding the target signaling packet, and the action comprises at least one of the following: packet receiving, packet sending, encapsulation, or decapsulation (See Para. 0100-0104 & 0106; the gateway forwarding plane device forwards the data packet according to the context information).


Claim Rejections - 35 USC § 103
12.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


13.	Claims 3 & 8 are rejected under 35 U.S.C. 103 as being unpatentable over Shiyong, in view of Huawei et al. (hereinafter referred as Huawei) International Patent Application No. WO 2015/096005 A1.
Regarding claims 3 & 8: Shiyong discloses a gateway user plane entity/a method.
Shiyong does not explicitly discloses a gateway user plane entity/a method, wherein receiving, according to the type information comprised in the processing information, the target signaling packet that matches the type information and that is sent by a network entity; and forwarding the target signaling packet according to the action comprised in the processing information, wherein the network entity comprises a gateway control plane entity, an external signaling packet sending entity, or user equipment.
However, Huawei from the same field of endeavor discloses receiving, according to the type information comprised in the processing information, the target signaling packet that matches the type information and that is sent by a network entity; and forwarding the target signaling packet according to the action comprised in the processing information, wherein the network entity comprises a gateway control plane entity, an external signaling packet sending entity, or user (See abstract; the user plane module receives a service control rule and forwards or processing data according to the received service control rule).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include receiving, according to the type information comprised in the processing information, the target signaling packet that matches the type information and that is sent by a network entity; and forwarding the target signaling packet according to the action comprised in the processing information, wherein the network entity comprises a gateway control plane entity, an external signaling packet sending entity, or user equipment as taught by Huawei in the system of Shiyong to increase the scalability of the gateway (See Para. 0004; lines 1-2).


Allowable Subject Matter
14.	Claims 4-5 & 9-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
15.	The prior art of record and not relied upon is considered pertinent to applicant’s disclosure.

	A. 	Rommer et al. 2014/0169330 A1 (Title: Network gateway selection at multipath communication) (See FIG. 1 & Para. 0261 & 0263).
	B.	Chan et al. 2012/0177003 A1 (Title: and method for single radio handovers) (See abstract, Para. 0057, 0063 & 0076).
	C.	Mahaffey et al. 2012/0173661 A1 (See Para. 0020-0021, 0046 & 0061-0063).
 
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEWALE A AMBAYE whose telephone number is (571)270-1076.  The examiner can normally be reached on M.F 6a.m.-2p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571)272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MEWALE A. AMBAYE

Art Unit 2469



/MEWALE A AMBAYE/            Primary Examiner, Art Unit 2469